DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 19 is objected to because of the following informalities:  
the amendment to claim 19 changed the dependency of claim 19 from claim 16 to claim 19, making it an improper dependency and would claim 19 would lack antecedent basis for its limitations. The examiner believes this is a mistake and examined claim 19 to depend on claim 16.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan et al. (US 9,054,446), herein after Sullivan, in view of Kendrick (US 633,852).

a hollow main body having an axis (housing 210 is hollow and has an axis);
a first collet (jaw members 276) having an opening there through for retaining a first line end portion (Fig. 13, first collet 276 has an opening to retain first line end portion 20); and
a second collet (collet 276 on the other side) having an opening there through for retaining a second line end portion (second collet 276 has an opening there for retaining a second line end portion 30);
wherein said first collet and said second collet are disposed within said main body (Fig. 9, first and second collet are disposed within said main body 210);
wherein said first collet (276) has a line retention state (Fig. 13, line retention state to hold line 20) and a line insertion/removal state (Fig. 10, line insertion state to insert line 20), and said second collet (276 on the other side) has a line retention state (Fig. 13) and a line insertion/removal state (Fig. 10);
wherein, in said line retention state, said first collet is biased into said line retention state by a first biasing force acting on said first collet so as to deform said first collet by reducing said first collet opening and thereby retaining said first line end portion in a press fit, (first collet 276 is biased into a line retention state by a first biasing force exerted by spring 260 acting on first collet 276 as to deform the first collet 276 by reducing said first collet opening by directions S and thereby retaining said first line end portion in a press fit) and

wherein, when said first collet is in said line insertion/removal state (Fig. 13, state in which line 20 is inserted), said first line end portion is slidably engaged in said first collet opening such that it is able to be removed or inserted into said first collet opening (Fig. 13, first line end portion of line 20 is able to be slidably engaged in said first collet opening such that it can be inserted or removed); and
wherein when said second collet is in said line insertion/removal state, said second line end portion is slidably engaged in said second collet opening such that it is able to be removed or inserted into said second collet opening (same mechanism as the first collet).
Sullivan does not appear to teach said line attaching apparatus further comprising a first plunger having a first axial opening, allowing said first collet to pass therethrough, that is operable against said first biasing force to place said first collet in a line insertion/removal state when said first plunger is motivated against said first biasing force, and further comprising a second plunger having a second axial opening, allowing said second collet to pass therethrough, that is operable against said second biasing 
Kendrick is in field of collets for holding objects and teaches (Fig. 2) a first plunger (regulating-sleeve E) having a first axial opening, allowing said first collet to pass therethrough (first plunger E has an axial opening to have the tube 13 pass therethough), that is operable against said first biasing force (biasing force of spring 20) to place said first collet in a line insertion/removal state when said first plunger is motivated against said first biasing force (Page 2 lines 95-103, when the sleeve E is drawn in direction of the handle and is motivated against said first biasing force, the jaws of the head D automatically separate, owning to the spring character of the material of the tube 13), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sullivan to incorporate the teachings of Kendrick to have a first plunger having a first axial opening, allowing said first collet to pass therethrough that is operable against said first biasing force to place said first collet in a line insertion/removal state when said plunger is motivated against said first biasing force in order to allow the plunger to grip the collet and cause it to move downward and cause the collet to move to the non-compressed or open position to allow the line to move freely therethrough to allow disengagement of the line so that the position of the line attaching apparatus may be adjusted relative to the line or allow the line attaching apparatus to be disconnected from the line for purposes of replacement or repair. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sullivan to also incorporate the teachings of Kendrick to the second plunger in order to have the same mechanism as the first plunger. It has been held that mere duplication of the essential working parts of 

	Regarding claim 3, Sullivan as modified teaches of the invention in claim 1, and wherein said first biasing force is provided by a first spring (first biasing force is provided by a first spring 260), and wherein second biasing force is provided by a second spring second biasing force is provided by a second spring (second biasing force is provided by a second spring 260 on the other side).

Regarding claim 5, Sullivan as modified teaches of the invention in claim 1, and further comprising (Fig. 10) a first plunger grip in communication with said first plunger (Fig. 4, retainer arms 154 that can be pressed by a user and in communication with first plunger 250) that is operable to motivate said first plunger (plunger grip can be pressed by a user) against said first biasing force to place said first collet in a line insertion/removal state (Col. 12 lines 49-Col. 13-line 4, plunger 250 is operable against the first biasing force to place the first collet 276 in a line insertion state when the plunger 250 disconnect from the slots 218 and radially collapse, releasing the spring 260), and further comprising a second plunger grip in communication with said second plunger that is operable to motivate said first plunger against said second biasing force to place said second collet in a line insertion/removal state (the same mechanism is applied on the other side of the device).



Regarding claim 7, Sullivan teaches of the invention in claim 1, further comprising (Fig. 8): a first end cap (guide funnel 220) disposed in a first end of said main body (first end cap 220 is disposed in the first end of said main body 210), said first end cap (220) comprising an opening (opening at the end 202) there through allowing said first line end portion (20) to pass through said end cap (220) and into said first collet (276) (Fig. 13, first line end portion 20 passes through the end cap 220 into said first collet 276), and a second end cap disposed in a second end of said main body (second cap 220 on the other end), said second end cap comprising an opening there through allowing said second line end portion (30) to pass through said end cap and into said second collet (second cap 220 has an opening there through to allow second line end portion 30 to pass through said end cap and into said second collet 276).

Regarding claim 8, Sullivan teaches of the invention in claim 1, and wherein (Fig. 8) the biasing of said first collet (jaw members 276) into a line retention state by said first biasing force (biasing force by spring 260) is achieved by said first biasing force causing an exterior conical portion of said first collet (276) to be pressed into a receiving 

Regarding claim 9, Sullivan teaches of the invention in claim 1, and wherein (Fig. 8) said main body (210) is circular in cross section (main body 210 is circular in cross section).


a hollow main body having an axis (housing 210 is hollow and has an axis), a first end (Fig. 9, end 202) and a second end (Fig. 9, end 204);
a line joining apparatus first portion (first portion comprising of components from 272 to first end by 220), comprising:
a first collet (jaw members 276) with an opening there through and having a first conically-shaped exterior portion (Fig. 12, collet 276 has an opening there through at the ends and has a conically shaped exterior portion), said first conically shaped exterior portion having a first void (slots 282) allowing the first conically shaped exterior portion to deform when the first collet conically shaped exterior portion is subjected to a squeezing force such that the first void is reduced in cross section (Fig. 13, Col. 12 lines 49-62, the first collet 276 can compress radially inwardly in directions S due to a squeezing force by the perimeter of the main body 210 such that the first collet void is reduced in cross section);
a first collet housing (284) comprising an opening there through, said first collet (276) passing through said first collet housing opening such that said first collet housing is slidably engaged on said first collet (Fig. 11, first collet 276 passes through the first collet housing 284 opening such that it is slidably engaged on the first collet 276), 
wherein said first collet housing opening comprises a conically shaped portion that is complementary to, and receives, said conically-shaped exterior portion of said 
a first plunger (trigger mechanism 250), said first collet (276) passing through said first plunger (250) (Fig. 10, collet 276 passes through said plunger);
wherein said first collet opening (opening by guide funnel 220) is sized to receive a first line end portion (20) in a sliding engagement when said line joining apparatus first portion is in a line insertion/removal state (Fig. 13, Col. 12 lines 49, first end cap opening by 220 and collet opening is sized to receive a line end portion 20 in a sliding engagement when said the apparatus is in a line inserting state);
a first compression spring (spring 260) providing a first expanding force between said first plunger (250) and said first collet housing (284), and wherein:
in a line retention state, said first compression spring (260) is at least partially compressed wherein said first expanding force pushes said first collet housing along said first collet (Fig. 11, spring 260 is at least partially compressed wherein said biasing force from the spring acts to force the first collet housing 284 along said first collet 276), causing a squeezing force (Fig. 13, Col. 12 lines 49-62, radially inwardly force in direction S) on said first collet conically shaped exterior portion, deforming said first collet conically shaped exterior portion such that said first collet opening is reduced in size and tightens against said first line end portion in a friction fit that prevents said first line end portion from being removed from said first collet (Fig. 13, Col. 12 lines 49-62, the diameter of body 210 decreases in direction U and as the first collet 276 is pushed in direction U, this causes the first collet conically shaped section to compress radially inwardly in directions S such that said the first collet opening is reduced in size and 
and wherein in said line insertion/removal state, said first plunger (250) and said first collet (276) are able to be motivated towards said first collet housing (284) against said first expanding force (Fig. 4 and 5, Col. 12 lines 49-62, wherein in a line insertion state, the plunger 250 and the collet 276 are motivated against biasing force towards the collet housing 284 by a translating force in the opposite direction of direction N as seen in Fig. 4 applied to the plunger grip 154), compressing first compression spring to a greater degree than when said line joining apparatus first portion is in a line retention state (Fig. 13, Col. 8 lines 42-50, the line insertion state mechanism is the reverse for the line retention mechanism such that in the line insertion state, the spring 260 compresses to a greater degree than when in the line retention state), motivating said first collet conically shaped exterior portion away from said first collet housing conically shaped portion (Fig. 13, Col. 8 lines 42-50, the line insertion state mechanism is the reverse for the line retention mechanism such that in the line insertion state, the spring 260 compresses to a greater degree than when in the line retention state), 
a line joining apparatus second portion (second portion comprising of components from 272 to second end 204), comprising:
a second collet (276 in second portion) with an opening there through and having a second conically-shaped exterior portion (Fig. 12, collet 276 has an opening there through at the ends and has a conically shaped exterior portion), said second conically shaped exterior portion having a second void (slots 282) allowing the second conically shaped exterior portion to deform when the second conically shaped exterior portion is 
a second collet housing (Fig. 9, 284 near second end 204) comprising an opening there through, said second collet passing through said second collet housing opening such that said second collet housing is slidably engaged on said second collet (Fig. 11, second collet 276 passes through the second collet housing opening such that it is slidably engaged on the second collet 276), wherein said second collet housing opening comprises a conically shaped portion that is complementary to, and receives, said conically shaped exterior portion of said second collet (Fig. 11, second collet housing opening is conically shaped and is complementary to said second conical section of second collet 276);
a second plunger (250 by closer to second end 204), said second collet (276) passing through said second plunger (250) (Fig. 11, second collet passes through the second plunger 250);
wherein said second collet opening is sized to receive a second line end portion in a sliding engagement when said line joining apparatus second portion is in a line insertion/removal state (Fig. 13, Col. 12 lines 49, second end cap opening by 204 and second collet opening is sized to receive a second line end portion 30 in a sliding engagement when said the apparatus is in a line inserting state);

in a line retention state, said second compression spring is at least partially compressed wherein said second expanding force pushes said second collet housing along said second collet (Fig. 11, spring 260 is at least partially compressed wherein said biasing force from the spring acts to force the second collet housing 284 along said second collet 276), causing a squeezing force (Fig. 13, Col. 12 lines 49-62, radially inwardly force in direction S) on said second collet conically shaped exterior portion, deforming said second collet conically shaped exterior portion such that said second collet opening is reduced in size and tightens against said second line end portion in a friction fit that prevents said second line end portion from being removed from said second collet (Fig. 13, Col. 12 lines 49-62, the same mechanism as the first portion applies; the diameter of body 210 decreases in direction U and as the second collet 276 is pushed in direction U, this causes the second collet conically shaped section to compress radially inwardly in directions S such that said the second collet void is reduced in size and tightens against said second line end portion 30 in a friction fit that prevents said line end potion 30 from being removed from said second collet 276); 
and wherein in said line insertion/removal state, said second plunger (250) and said second collet (276) are able to be motivated towards said second collet housing against said second expanding force (Fig. 4 and 5, Col. 12 lines 49-62, wherein in a line insertion state, the plunger 250 and the collet 276 are able to be motivated against 
compressing second compression spring to a greater degree that when said line joining apparatus second portion is in a line retention state (Fig. 13, Col. 8 lines 42-50, the line insertion state mechanism is the reverse for the line retention mechanism such that in the line insertion state, the spring 260 compresses to a greater degree than when in the line retention state), 
motivating said second collet conically shaped exterior portion away from said second collet housing conically shaped portion (Fig. 13, Col. 8 lines 42-50, the line insertion state mechanism is the reverse for the line retention mechanism such that in the line insertion state, the spring 260 compresses to a greater degree than when in the line retention state).
Sullivian does not appear to teach of removing the squeezing force on said first collet housing conically shaped exterior portion and allowing said collet conically shaped exterior portion to return to an original state in which the first collet void expands, allowing said first line end portion to slide freely within said first collet opening;  
removing the squeezing force on said second collet housing conically shaped exterior portion and allowing said collet conically shaped exterior portion to return to an original state in which the second collet opening expands, allowing said second line end portion to slide freely within said second collet opening.
Kendrick teaches (Fig. 2) of removing the squeezing force on said first collet housing conically shaped exterior portion (Page 2 lines 95-103, squeezing force is removed on the jaws 15 as the regulating-sleeve E is drawn in direction of the handle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sullivan to incorporate the teachings of Kendrick to remove the squeezing force on said first collet housing conically shaped exterior portion and allow the portion to return to an original state in which the second collet opening expands in order to return removably receive the line therein as there could be instances where the user may desire to disassemble the device from the line to which it is attached. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sullivan to also incorporate the teachings of Kendrick to the second plunger in order to have the same mechanism as the first plunger. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 17, Sullivan teaches of the invention in claim 16, and further comprising (Fig. 8) a first end cap (funnel 220) comprising an opening there through disposed in said first end (202) of said hollow main body (210) (Fig. 9, opening there 

Regarding claim 18, Sullivan teaches of the invention in claim 16, and wherein (Fig. 8) said line joining apparatus first portion and said line joining apparatus second portion are separated by a spacer (member 272).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 9,054,446) and Kendrick (US 633,852), as applied to claim 1 above, and further in view of Becker Sr. et al. (US 2,158,892), herein after Becker.
	Regarding claims 10 and 20, Sullivan teaches of the invention in claim 1 and 16, but does not appear to teach of wherein said main body further comprises a window allowing a user to observe that said first line end portion has been inserted into said first collet such that it extends completely through said first collet, and to observe that said second line end portion has been inserted into said second collet such that it extends completely through said second collet.
	Becker is in the field of line attachments and teaches (Fig. 3) of wherein said main body (casing 10) further comprises a window (observation opening 24) allowing a user to observe that said first line end portion (cable 26) has been inserted into said first collet (Fig. 2, jaws 34) such that it extends completely through said first collet (34) (Page 3, lines 40-48, wire or cable 26 can be readily seen through the large observation opening 24 in the side of the casing 10). 
. 

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan et al. (US 9,054,446), herein after Sullivan, and Kendrick (US 633,852), as applied to claim 1 above, and further in view of Lian (US 2003/0007831).
	Regarding claim 19, Sullivan teaches of the invention in claim 16, but does not appear to teach wherein said spacer is attached to said main body by at least one retainer clip in said spacer, said at least one retainer clip being snapped into at least one snap receiving hole in said main body.
	Lian is in the field of connectors and teaches (Fig. 8) wherein said spacer (retainer 118) is attached to said main body (member 14) by at least one retainer clip (fastening members 180) in said spacer (118), said at least one retainer clip (180) being snapped into at least one snap receiving hole (cavities 50) in said main body (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sullivan to incorporate the teachings of Lian to add retaining clips to the spacer wherein it is snapped into at least one snap receiving hole in order to provide an exteriorly accessible detachable . 

Allowable Subject Matter
Claims 11-15 are allowed.

Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the drawings (Remarks, pp. 15) have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the specifications. The objections have been withdrawn. 
Applicant’s arguments with respect to the specifications (Remarks, pp. 15) have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the specifications. The objections have been withdrawn. 
Applicant’s arguments with respect to the claim objections (Remarks, pp. 16) have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the specifications. The objections have been withdrawn. Examiner notes that a new claim objection has been made in light of the amendments to claim 19.
Applicant’s arguments (Remarks, pp. 17-18) with respect to the rejection of claims 4-6, 16-20, 11-15, 16, and 17-20 under §112(a) have been fully considered and are persuasive. The rejection has been withdrawn.

Applicant’s arguments (Remarks, pp. 20-22) with respect to the rejection of claims 16-18 under O’Sullivan have been considered but are not persuasive. Applicant argues that O’Sullivan does not teach of the line removal. The examiner respectfully disagrees. 
	Claim 16 cites of “said line insertion/removal state […] allowing said first line end portion to slide freely within said first collet opening […] allowing said second line end portion to slide freely within said second collet opening”, in which the “/”could be interpreted to mean “or” such that the claim can be read as the line insertion or line removal state. Therefore, O’Sullivan teaches of the line insertion state allowing said first line end portion to slide freely within said collet opening and allowing said second line end portion to slide freely within said second collet opening (line end portion of conductor 20 can slide freely within the collet opening in the line insertion state as detailed above). 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647